DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 September 2022 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1, 8, 15, and 21 are currently amended.
Claims 22-23 have been canceled.
Claims 24-25 are newly added.
Claims 1-21 and 24-25 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 15-17, and 24-25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jones et al., US 2004/0162833 A1.
Regarding claim 1, Jones discloses a system for automatically updating an electronic word processing document based on a change in a linked file and vice versa, the system comprising: at least one processor configured to: 
Access the electronic word processing document. In Jones, a document may be selected from a document library. Jones ¶¶ 39-42, figs. 2-3.
Identify in the electronic word processing document a variable data element, wherein the variable data element includes current data presented in the electronic word processing document and a link to a file external to the electronic word processing document. In Jones, a selected document may include a variable data element (i.e., document element). Jones ¶ 42, fig. 4 (showing, e.g., document element 360). The variable data element may include current data (i.e., “data populated in each of the document elements”). Id. ¶ 42. The variable data element may also include a link to an external database. Id. ¶¶ 37, 50, fig. 2. A database is a file. Database, Microsoft Computer Dictionary (5th ed. 2002).
Access the external file identified in the link; pull, from the external file, first replacement data corresponding to the current data; replace the current data in the electronic word processing document with the first replacement data. In Jones, a variable data element may be automatically updated by accessing corresponding data from the external database. Jones ¶¶ 33, 37, 40, 53, fig. 7.
In response to a triggering event, evaluate a value of data corresponding to the variable data element in the electronic word processing document to identify a change, wherein the triggering event includes at least one of opening the electronic word processing document or a passage of an established time interval. In Jones, in response to a triggering event that includes opening a document, a change to data corresponding to a variable data element may be identified. Jones ¶¶ 40-43.
Upon identification of the change, access the external file via the link; and update the external file to reflect the change to the variable data element in the electronic word processing document. In Jones, data in an external database may be automatically updated by identifying a change to corresponding data in a variable data element. Jones ¶¶ 33, 37, 40, 53, fig. 7.
Regarding claim 2, which depends on claim 1, Jones discloses wherein the current data includes text of the electronic word processing document and the link includes metadata associated with the text. In Jones, the current data may include text data. See Jones fig. 4. The link may include metadata (e.g., markup, unique document ID). Id. ¶¶ 35, 37.
Regarding claim 3, which depends on claim 1, Jones discloses wherein the at least one processor is further configured to present an interface in the electronic word processing document for enabling designation of document text as the variable data element and for enabling designation of a file as a source of the replacement data. Jones figs. 4, 5.
Regarding claim 5, which depends on claim 1, Jones discloses wherein the external file is an additional electronic word processing document. Applicant has defined the term electronic word processing document to include “databases.” Specification ¶ 8. Jones teaches an external file being a database. Jones ¶¶ 37, 50, fig. 2.
Claims 8-10 and 12 are drawn to instructions stored in a medium for performing the functions of the system recited in claims 1-3 and 5, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15-17 are drawn to a method for performing the functions of the system recited in claims 1-3, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Regarding claim 24, which depends on claim 1, Jones discloses wherein the current data includes an audio file present in the electronic word processing document and the link includes metadata associated with the audio file. Jones teaches a word processing document with data entered in “any type of format.” Jones ¶ 25. Jones provides the example of data being in an image format. Id. Jones teaches the use of a link comprising metadata (e.g., structural annotations). Although Jones does not explicitly mention the use of data in an audio file format, one of ordinary skill in the art, reading Jones, would at once envisage the use of data entered in other conventional media formats, such as audio data.
Regarding claim 25, which depends on claim 1, Jones discloses wherein the current data includes a video file present in the electronic word processing document and the link includes metadata associated with the video file. Jones teaches a word processing document with data entered in “any type of format.” Jones ¶ 25. Jones provides the example of data being in an image format. Id. Jones teaches the use of a link comprising metadata (e.g., structural annotations). Although Jones does not explicitly mention the use of data in an audio file format, one of ordinary skill in the art, reading Jones, would at once envisage the use of data entered in other conventional media formats, such as audio data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones et al., US 2004/0162833 A1, in view of Sawicki et al., US 7,389,473 B1.
Regarding claim 4, which depends on claim 1, the combination of Jones with Sawicki discloses wherein the at least one processor is configured to display an interface for enabling permissions to be set on the variable data element and to thereby restrict modifications thereto. Jones teaches the use of a variable data element. Jones ¶ 42, fig. 4 (showing, e.g., document element 360). Jones does not disclose an interface for enabling permissions to be set on a data element. However, Sawicki teaches such a feature. Sawicki fig. 6, cols. 7-8.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Jones’s word processing document with a variable data element with Sawicki’s interface for enabling permissions for a word processing document element. Such a modification would provide a way to ensure that only certain regions of a document may be modified by subsequent users of a document. See Sawicki col. 1 ll. 46-57.
Claim 11 is drawn to instructions stored in a medium for performing the functions of the system recited in claim 4. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 18 is drawn to a method for performing the functions of the system recited in claim 4. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Claims 6, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones et al., US 2004/0162833 A1, in view of Chin et al., US 2008/0059539 A1.
Regarding claim 6, which depends on claim 1, the combination of Jones with Chin discloses wherein the at least one processor is configured to transmit a message to a designated entity when the variable data element is changed. Jones teaches changing a variable data element. Jones ¶¶ 33, 37, 40, 53, fig. 7. Jones does not disclose transmitting a message to a designated entity when a data element is changed. However, Chin teaches such a feature. Chin ¶ 41, fig. 4 (step 216).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Jones’s word processing document with a variable data element with Chin’s sending a message to an entity when a data element is changed. Such a modification would facilitate collaboration by ensuring that users are aware of changes that have been made to a document. See Chin ¶ 7.
Claim 13 is drawn to instructions stored in a medium for performing the functions of the system recited in claim 6. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 19 is drawn to a method for performing the functions of the system recited in claim 6. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones et al., US 2004/0162833 A1, in view of Kong et al., US 2017/0315974 A1.
Regarding claim 7, which depends on claim 1, the combination of Jones with Kong discloses wherein the at least one processor is configured to receive a selection of the variable data element and to present in an iframe information from the external file. In Jones, a variable data element may be selected by a user. Jones ¶¶ 44, 52, figs. 4, 6. Information from an external file may be presented in a graphical user interface. Id. figs. 4, 5. Jones does not explicitly disclose presenting information in an iframe. However, Kong teaches such a feature. Kong ¶ 24.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Jones’s graphical user interface that presents information from an external file with Kong’s graphical user interface that displays a control interface within an iframe. Such a modification would facilitate the adaption of Jones’s word processing system and graphical user interface for use in a web browser.
Claim 14 is drawn to instructions stored in a medium for performing the functions of the system recited in claim 7. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.
Claim 20 is drawn to a method for performing the functions of the system recited in claim 7. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones et al., US 2004/0162833 A1, in view of Chin et al., US 2008/0059539 A1, further in view of Bates et al., US 6,088,707 A. 
Regarding claim 21, which depends on claim 1, the combination of Jones with Chin and Bates discloses wherein the at least one processor is configured to transmit a message to a designated entity when the change to the variable data element meets a change threshold established by a user. Jones teaches changing a variable data element. Jones ¶¶ 33, 37, 40, 53, fig. 7. Jones does not disclose transmitting a message to a designated entity when the change meets a change threshold. However, Chin discloses that if a change to an element meets a minimum threshold (i.e., the measure of change is greater than zero), a message may be transmitted to a designated entity. Chin ¶ 41, fig. 4 (step 216). Chin does not disclose a user establishing a change threshold. However, Bates discloses a user establishing a change threshold. Bates cols. 12-13.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Jones’s word processing document with a variable data element with Chin’s sending a message to an entity when a data element is changed. Such a modification would facilitate collaboration by ensuring that users are aware of changes that have been made to a document. See Chin ¶ 7.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Jones and Chin’s system including sending a message to an entity when a variable data element is changed in a word processing document with Bates’s system allowing a user to establish a change threshold to trigger a notification. Such a modification would prevent a designated entity from being overwhelmed with notices for insubstantial changes.

Response to Arguments
I. IDS
As noted on page 3 of the prior Office action, the IDS filed 14 June 2022 and title “INFORMATION DISCLOSURE STATEMENT BY APPPLICAMT” has been considered by the Office.

II. § 112(b)
The prior rejections of claims 1-23 under § 112(b) have been withdrawn based on the corresponding amendment to the claims.

III. §§ Novelty/Nonobviousness
Regarding independent claims 1, 8, and 15, Applicant argues that Jones does not anticipate a triggering event including a passage of an established time interval. Reply at 11-12. This argument is found persuasive. Accordingly, the prior rejection on these grounds has been withdrawn. Nevertheless, as explained in the above detailed rejection, Jones anticipates a triggering event including opening an electronic word processing document. Accordingly, the independent claims remain rejected as being anticipated by Jones.
Regarding claim 21, Applicant’s arguments with respect to the nonobviousness of the claim have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection to teach the newly amended/added limitations. Applicant is referred to the above detailed rejection for further explanation.
Regarding claims 24 and 25, Applicant alleges that Jones cannot anticipate the elements of the claims despite Jones’s description of using a word processing document with data entered in “any type of format.” Reply at 14-15. Applicant provides no reasoning or evidence in support of this allegation. In contrast to Applicant’s allegation, a generic disclosure may anticipate a claimed species when the species can be “at once envisaged” from the disclosure. MPEP § 2131.02. The Office takes the position that Jones’s statement that “data entered into the document may be in any type of format” in combination with Jones’s description of the use of an image media format, anticipates the use of common media formats, such as video and audio. Accordingly, Applicant’s argument is unpersuasive. 

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144